 Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 1 of 7 Page ID #:6077




  to Declaration of Attison L. Barnes, III in
   Support of Defendant/Counterclaimant
Enterprise Services LLC’s Opposition to KST
 Data, Inc.’s Motion for Summary Judgment
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 2 of 7 Page ID #:6078



                             Hewlett-Packard Company
                         Contingent Worker Code of Conduct



     Hewlett-Packard Company is committed to the highest standards of business ethics.
     All suppliers, consultants and contractors doing business with HP agree to deliver
     their services in a manner consistent with this commitment. Accordingly, each such
     supplier, consultant and contractor shall ensure that any member of its workforce
     (including employees, suppliers, agents, etc.) involved in the performance of
     services for or on behalf of HP is aware of, trained on and complies with this Code
     of Conduct.

     All non-employees performing services for HP (hereinafter “contingent workers”)
     must under the direction and control of their respective employers, comply with the
     following provisions and adhere to the highest standards of business ethics.

     Compliance with Laws, Rules and Regulations

     Contingent workers must comply with all laws, rules and government regulations
     applicable to HP wherever it does business.

     Equal Opportunity

     Unlawful discrimination in the workplace is prohibited. Contingent workers must
     not in the conduct of business discriminate on the basis of race, creed, color,
     religion, gender, sexual orientation, gender identity/expression, national origin,
     disability, age or any other protected status.

     Work Environment

     Harassment in the workplace is prohibited. Such harassment includes offensive
     verbal, physical, or visual behavior and actions directed toward an individual,
     based upon the individual’s gender, color, race, ancestry, religion, national origin,
     age, physical or mental disability, sexual orientation, gender identity/expression
     or other protected status.

     All forms of sexual harassment are unacceptable. This includes unwelcome sexual
     advances, requests for sexual favors or the physical or computer image display of
     sexually-explicit posters, pictures, cartoons or drawings and other verbal or
     physical conduct of a sexual nature.




                                              1
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 3 of 7 Page ID #:6079




     Conflicts of Interest

        General. Contingent workers must not engage in any activities that would
        present a conflict of interest related to their employer and/or HP.

        Business Gifts and Entertainment. Contingent workers may not provide or
        receive business amenities (gifts, meals, services, entertainment, or anything
        else of value) when doing so may create the appearance of impropriety or
        undue influence. This restriction applies to amenities given to or received from
        representatives of HP, or its current or potential customers, channel partners,
        suppliers, other business partners and competitors.

        Agency contractors under the direction and control of their employer are
        expected to adhere to the additional provisions set forth below.

            Work with Competitors. Agency contractors may not work for an HP
            competitor during their HP assignment.

            Work with Channel Partners, suppliers and others. Agency contractors may
            not work for a HP channel partner, supplier, OEM, alliance partner,
            marketing partner or other business partner during their HP assignment.

            Work with Customers. Agency contractors may not work for an HP end-
            user customer in the purchase or support of any HP products or services.

            Business with Family or Friends. During their HP assignment, agency
            contractors must disclose to their employer all situations where they may be
            conducting business with members of their family, friends or others with
            whom they have a close personal relationship.

     Use of HP Resources

     Any use of HP assets, resources, or equipment, including the company’s computers
     and information systems, must be solely for HP business purposes and must be
     consistent with all HP policies and guidelines.

     Contingent workers may not use any HP resource in violation of the law and must
     not allow others, including friends and family, to use HP resources for any
     purpose. HP resources may not be used to create, transmit, store, copy or display
     messages, images or materials that are: for personal gain; solicitations; chain
     letters; or messages, images or materials that HP deems to be threatening,
     pornographic, sexually explicit, harassing or demeaning to any person or group.




                                              2
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 4 of 7 Page ID #:6080



     HP may, as allowed by applicable local laws, access and inspect all HP resources
     that contingent workers may use for personal activity, including HP computers,
     servers and systems, telephones, voicemail systems, desks, lockers, cabinets,
     vehicles and other equipment belonging to HP. For reasons related to safety,
     supervision, security and other concerns, HP may inspect persons and property on
     HP premises at any time and without notice, subject to applicable local laws.

     Contingent workers should not have any expectation of personal privacy in any
     messages or records created, transmitted or stored via HP systems. HP owns all
     business emails, voicemails and any other non-personal data of any kind stored on
     or transmitted by HP equipment. HP has the right to access or retrieve such data
     at any time.

     Anti-Corruption

     Contingent workers must not use bribes, kickbacks or other corrupt practices and
     must comply with all ethical standards and applicable law in every country in
     which HP does business.

        Anti-bribery. Contingent workers may not directly or indirectly bribe or
        improperly influence any federal, provincial, state or local governmental
        employee in any country. The U.S. Foreign Corrupt Practices Act ("FCPA")
        prohibits any payment or gift to government officials, political parties, or
        candidates for office outside of the U.S. for the purpose of winning or keeping
        business. The FCPA covers the actions of HP, HP subsidiaries, joint ventures,
        agents and representatives.

        Finder Fees. Contingent workers may not enter any commission or fee
        arrangements except under written agreements with bona fide commercial
        distributors, sales representatives, agents or consultants.

        Records. All payments made on behalf of HP must be properly documented.

     Gray Marketing

     Contingent workers must avoid and report any situation that could lead to the
     unauthorized diversion of HP products, such as noncompliance with permitted
     territorial assignments, abuse of pricing and promotional programs, etc.
     Contingent workers should promptly report any suspected gray marketing activity
     to their employer as well as the HP Ethics and Compliance Office.




                                             3
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 5 of 7 Page ID #:6081




     Insider Trading

     Contingent workers may at times have access to “material insider” information,
     which is undisclosed information concerning HP’s business that, if disclosed to the
     public, could influence an ordinary investor’s decision to buy or sell HP’s stock or
     other securities.

     Trading stock, or causing stock to be traded, on the basis of material inside
     information, regardless of the size of the trade or where the trader is located, is a
     violation of U.S. securities laws and, depending on the circumstances, the laws of
     other countries as well. Anyone who violates insider trading laws may be subject
     to severe civil and criminal sanctions.

     Confidentiality

     Contingent workers are expected to be familiar with and adhere to any specific
     confidentiality terms agreed to between their employer and HP. If a separate
     confidentiality agreement does not exist, contingent workers must presume that all
     information available from HP is confidential. This includes information that HP
     may have received from its suppliers, customers or business partners. Confidential
     information may only be used or disclosed as necessary and appropriate to
     perform assigned duties on behalf of HP.

     Third-Party Confidential Information

     Contingent workers are expected to honor any valid disclosure or use restrictions
     on confidential information received from any current or former employers or any
     other third-parties. Such information in any tangible or readable form must not be
     brought onto HP premises without the prior written consent of such former
     employers or other third-parties.

     Discussions with Press or Media

     Contingent workers are not authorized to speak to the media on behalf of HP
     unless authorized in writing by HP’s communications group.

     Privacy

     Contingent workers must follow HP privacy policies and data protection practices
     in using online and offline systems, processes, products and services that involve
     the use, storage or transmission of any personally identifiable data from HP
     customers, business partners, employees and other individuals.           Personal
     information includes data related to a person who can be identified or located by
     that data.


                                               4
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 6 of 7 Page ID #:6082



     Non-Solicitation

     Contingent workers may not solicit any HP employee during the HP employee's
     working time. Further, contingent workers may not distribute literature or other
     materials in HP working areas. This policy prohibits soliciting or handing out
     materials for any non-business reason, including for charitable purposes.

     Additional Principles

     This Code of Conduct must be read in conjunction with the standards of conduct, if
     any, of the respective contingent worker’s employer. In addition, the principles
     described above are not all-inclusive. Any conduct that could call into question
     HP’s commitment to the highest standards of business ethics is prohibited.
     Contingent workers with questions concerning this Code of Conduct must contact
     their employer, a member of HP management or HP’s Ethics and Compliance
     Office.

     Reporting Violations

     Contingent workers are expected to report any conduct that they believe in good
     faith to be inconsistent with this Code of Conduct or with the law. Reports should
     be made to their employer, and a member of HP management or HP’s Ethics and
     Compliance Office. HP will not retaliate, nor tolerate retaliation committed by
     others, against those who report in good faith suspected violations of this Code or
     other wrongdoing.

     HP’s Ethics and Compliance Office can be reached as follows:

        Email:         corporate.compliance@hp.com

        Telephone:     GuideLine 1-800-424-2965
                        (Outside U.S., first dial AT&T Access Number

        Mail:          Hewlett-Packard Ethics and Compliance Office
                        PO Box 692015, Houston, TX 77269-2015




                                               5
Case 2:17-cv-07927-SJO-SK Document 149-2 Filed 11/26/18 Page 7 of 7 Page ID #:6083




                                    Supplier Code of Conduct

     All suppliers of contingent workers are expected to adhere to the highest standards
     of ethics in their own business transactions as highlighted in the HP Supplier Code
     of Conduct1:

         Business Integrity: The highest standards of integrity are to be expected
         in all business transactions. Any and all forms of corruption, extortion and
         embezzlement are strictly prohibited, resulting in immediate termination and
         legal actions.
         No Improper Advantage: Bribes or other means of obtaining undue or
         improper advantage are not to be offered or accepted.
         Disclosure of Information: Information regarding business activities,
         structure, financial information and performance is to be disclosed in
         accordance with applicable regulations, and prevailing industry practices.
         Intellectual Property: Intellectual property rights are to be respected;
         transfer of technology and know-how is to be done in a manner that
         protects intellectual property rights.
         Fair Business, Advertising and Competition: Standards of fair
         business, advertising and competition are to be upheld. Means to
         safeguard customer information should be available.
         Protection of Identity: Programs that ensure the protection of supplier
         or employee whistleblower confidentiality are to be maintained.
         Community Engagement: Community engagement is encouraged to
         help foster social and economic development.

     Suppliers, contractors and other providers of contingent workers are responsible
     for ensuring that they and their employees adhere to the standards set forth in the
     above Codes of Conduct. Providers must ensure that each of their employees
     conducting business for HP receives a copy of the HP Contingent Worker Code of
     Conduct and must have a mechanism in place by which their employees can
     report suspected violations of the Code or other ethical concerns.




      This is an excerpt from HP’s Supplier Code of Conduct. The entire text of the Code can be found at
     1

     www.hp.com/hpinfo/globalcitizenship/envionment/pdf/supcode.pdf




                                                     6
